           Case 7:20-cv-09905-VB Document 5 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD O. VILLELLA, COURTNEY S. TARPLEY,
JEFF ROSSI, MELISSA GILLMER, MICHAEL I.
OLSHAKOSKI, and ROSEMARIE OLSHAKOSKI

                                       Plaintiffs,                    RULE 7.1 DISCLOSURE
                                                                      STATEMENT
                       -against-
                                                                      20-cv-9905
DOUGLAS W. LOGAN, HOMELAND TOWERS,
LLC, NEW CINGULAR WIRELESS PCD LLC
d/b/a AT&T, and NEW YORK SMSA LIMITED
PARTNERSHIP d/b/a VERIZON WIRELESS,

                                       Defendants.


       Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and to

enable District Judges and Magistrate Judges of the Court to evaluate possible disqualification or

recusal, the undersigned counsel for defendant New York SMSA Limited Partnership d/b/a Verizon

Wireless, certifies the following:


     New York SMSA Limited Partnership d/b/a Verizon Wireless is a New York limited

partnership, with its principal place of business at One Verizon Way, Basking Ridge, NJ 07920. It

is composed of the following two partners:


     1. Cellco Partnership d/b/a Verizon Wireless (“Cellco”) is a general partnership formed

         under the laws of the State of Delaware. Cellco has four partners in total and is indirectly,

         wholly owned by Verizon Communications Inc. (“Verizon”). Verizon, a publicly traded

         company, has its principal place of business at 1095 Avenue of the Americas, New York,

         New York. The following is a listing of partners:


              o Bell Atlantic Mobile Systems LLC, One Verizon Way, Basking Ridge, NJ
         Case 7:20-cv-09905-VB Document 5 Filed 11/25/20 Page 2 of 2




                 07920-1097, a Delaware limited liability company with its principal place of

                 business in New Jersey, whose sole member is MCI Communications Services,

                 Inc., a Delaware corporation with its principal place of business in New Jersey;


           o GTE Wireless LLC, One Verizon Way, Basking Ridge, NJ 07920-1097, a

                 Delaware limited liability company with its principal place of business in New

                 Jersey, whose sole member is GTE LLC, a Delaware limited liability company

                 with is principal place of business in New Jersey; and


           o Verizon Americas LLC, a Delaware limited liability company with a

                 principal place of business in New Jersey, whose sole member is Verizon

                 Communications Inc., a publicly traded company with a principal place of

                 business in New York.

    2. BAMS Communications LLC is a Delaware limited liability company with a principal

       place of business in New Jersey, whose sole member is MCI Communications Services

       LLC, a Delaware limited liability company with a principal place of business in New

       Jersey.


Dated: Tarrytown, New York
       November 25, 2020

                                                SNYDER & SNYDER, LLP

                                                By:           /s/
                                                      Carlotta Cassidy
                                                      94 White Plains Road
                                                      Tarrytown, New York 10591
                                                      (914) 333-0700
                                                      ccassidy@snyderlaw.net
